
	

113 HR 1940 IH: Reducing Barriers to Learning Act of 2013
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1940
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Mr. Loebsack (for
			 himself, Mr. Michaud,
			 Mr. Payne,
			 Ms. McCollum, and
			 Mr. Price of North Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To establish an Office of Specialized Instructional
		  Support in the Department of Education and to provide grants to State
		  educational agencies to reduce barriers to learning.
	
	
		1.Short titleThis Act may be cited as the
			 Reducing Barriers to Learning Act of
			 2013.
		2.FindingsThe Congress finds the following:
			(1)Interventions to increase students’ bonding
			 to school promote academic success by reducing barriers to learning.
			(2)Interventions that foster students’
			 engagement in school have been shown to reduce high school dropout
			 rates.
			(3)Interventions that strengthen students’
			 social, emotional, and decisionmaking skills also positively impact their
			 academic achievement, both in terms of higher standardized test scores and
			 better grades.
			(4)Prevention and early intervention programs
			 that target elementary school-aged students who are academically and socially
			 at risk have been shown to produce declines in special education referrals and
			 placement, suspension, grade retention, and disciplinary referrals.
			(5)Students with barriers to learning, such as
			 low levels of resilience assets (such as high expectations and caring
			 relationships at school), have lower levels of academic achievement both in
			 low- and high-performing schools.
			(6)Increasing students’ engagement and sense
			 of community in the school produces reductions in problem behaviors, increased
			 associations with prosocial peers, and better academic performance.
			(7)School mental health programs improve
			 educational outcomes by decreasing absences and discipline referrals and
			 improving test scores.
			(8)Students who receive social-emotional
			 support and prevention services achieve better academically in school.
			(9)While it is well recognized that mental
			 health directly affects children’s learning and development, in a recent study
			 one-third of school districts reported decreased funding for school mental
			 health services at the same time that two-thirds reported increased need for
			 such services.
			(10)Nearly 15 to 18 percent of children and
			 adolescents have a chronic health condition, nearly half of whom could be
			 considered disabled. School nursing provides access to high quality,
			 cost-effective care to our Nation’s school children, including the most
			 vulnerable. Improving access and overall health outcomes supports positive
			 learning outcomes in our schools.
			(11)School counseling programs are essential
			 for students to achieve optimal personal growth, acquire positive social skills
			 and values, set appropriate career goals, and realize full academic potential
			 to become productive, contributing members of the world community.
			(12)Seventy percent
			 of children receiving services from speech-language pathologists make progress
			 in emergent literacy skills, and 75 percent make progress in word recognition,
			 an important component of literacy skills; over two-thirds of classroom
			 teachers report that students receiving these services show improved reading
			 skills in the classroom.
			(13)Use of creative arts therapies (including
			 art therapy, dance/movement therapy, and music therapy) promote learning and
			 skill acquisition (including enhanced literacy skills), increased attention,
			 improved behavior, increased socialization, improved receptive/expressive
			 language, self-expression, and a more positive attitude for learning.
			(14)Ninety-seven percent of children in the
			 United States spend their days at school. Therefore, the school can be an
			 important site where health and education risks (such as depression,
			 absenteeism, and substance use) may be identified and timely interventions
			 initiated.
			(15)Whole-school interventions using positive
			 behavior support have been shown to decrease behavior problems while improving
			 academic performance, as measured by standardized tests in reading and
			 mathematics.
			(16)Branches of Federal agencies need to
			 re-evaluate policies aimed at enhancing school-based mental health and become
			 more proactive in providing leadership to achieve integrated, collaborative,
			 and effective programs aimed at improving the mental health of America’s
			 children.
			(17)Twenty percent of the 53 million children
			 attending school in the United States will, at some point, meet the criteria
			 for a diagnosable mental illness at a level of impairment that requires some
			 type of intervention. Thus, there is the potential that over 10 million
			 children will need some type of help to meet the goals relating to emotional
			 well-being in the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6301 et seq.).
			(18)More than three-quarters of schools have a
			 coordinator of mental health and social services in the school; nearly
			 two-thirds of school districts have a coordinator who serves this role; and
			 one-half of the States have a coordinator of school mental health and social
			 services. However, there is currently no person responsible for overseeing or
			 promoting these services and supports in the Department of Education.
			3.Office of
			 Specialized Instructional Support
			(a)In
			 generalThe Department of Education Organization Act (20 U.S.C.
			 3401 et seq.) is amended by redesignating sections 219 and 220 as sections 220
			 and 221, respectively, and by inserting after section 218 the following new
			 section:
				
					219.Office of
				Specialized Instructional Support
						(a)EstablishmentThere
				shall be, in the Department, an Office of Specialized Instructional Support
				(referred to in this section as the Office).
						(b)Director
							(1)Appointment and
				reportingThe Office shall be
				under the direction of the Director of Specialized Instructional Support who
				shall be appointed by the Secretary and who shall report directly to the Deputy
				Secretary.
							(2)FunctionsThe Director of Specialized Instructional
				Support, through the Office, shall carry out the following activities:
								(A)Improve specialized instructional support
				services in schools in order to better address barriers to student learning and
				improve academic achievement and educational results for students.
								(B)Identify and disseminate scientifically
				based practices in specialized instructional support services that effectively
				address barriers to education and improve both academic achievement and
				educational results for students.
								(C)Provide continuous training and
				professional development opportunities for specialized instructional support
				personnel and other personnel in the use of effective techniques to address
				academic, behavioral, emotional, social, mental health, and functional
				needs.
								(D)Provide technical assistance to State
				specialized instructional support coordinators, if any, as well as to local and
				State educational agencies in the provision of effective, scientifically based
				specialized instructional support services.
								(E)Coordinate
				specialized instructional support services programs and services in schools
				between the Department and other Federal agencies, as
				appropriate.
								.
			(b)Clerical
			 amendmentThe table of contents for such Act is amended by
			 redesignating the items relating to sections 219 and 220 as relating to
			 sections 220 and 221, respectively, and by inserting after the item relating to
			 section 218 the following new item:
				
					Sec. 219. Office of Specialized
				Instructional Support..
				
			4.Grants to state
			 educational agencies to reduce barriers to learning
			(a)In
			 generalTitle I of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6301 et seq.) is amended by redesignating part I as part J and
			 by inserting after part H the following new part:
				
					IReduced barriers
				to learning
						1901.PurposesThe purposes of this part are—
							(1)to build the
				capacity of States to identify and respond to the need for specialized
				instructional support services at the local educational agency level in order
				to promote student success for all students;
							(2)to promote
				comprehensive and coordinated delivery of services within and across Federal,
				State, and local educational agencies and in collaboration with available
				community agencies supports and services;
							(3)to promote
				evidenced-based practices that have demonstrated effectiveness in reducing
				barriers to learning and improving student outcomes;
							(4)to monitor the
				access, use, availability, and adequacy of resources, services, and personnel
				designed to specifically address barriers to learning at the district and
				individual school level;
							(5)to assist in the
				recruitment, retention, and adequate staffing of specialized instructional
				support personnel to meet the needs of students experiencing barriers to
				learning at the local educational agency and individual school level;
				and
							(6)to improve shared
				accountability for student outcomes by all school personnel.
							1902.Grants to
				state educational agencies
							(a)Grants
								(1)In
				generalThe Secretary may award competitive grants under this
				part to State educational agencies—
									(A)to establish or expand specialized
				instructional support services and programs at the State level that are
				designed to provide technical assistance, and coordinate and support
				specialized instructional support services and programs, for the purpose of
				addressing barriers to learning within local educational agencies and
				individual schools; and
									(B)to hire and support specialized
				instructional support services coordinators to provide such assistance,
				coordination, and support.
									(2)Barriers to
				learningFor purposes of this
				part, the term barriers to learning include any social, emotional,
				behavioral, physical, environmental, or academic factor that substantially
				interferes with a student’s ability to achieve academically and successfully
				complete secondary school. Such factors may include acute or transitional
				factors such as family conflict, homelessness, geographic relocation, grief and
				loss, emotional stress, mental or physical illness, or mild learning problems,
				and more chronic or severe factors commonly associated with a
				disability.
								(b)PriorityIn awarding grants under this section, the
				Secretary shall give priority to applications that demonstrate—
								(1)the greatest
				financial need based upon the percentage of students identified as requiring
				specialized instructional support services and programs in order to overcome
				barriers to learning and academic achievement;
								(2)the greatest need based upon the limited
				amount of resources, services, or personnel (within local educational agencies
				and individual schools) available to specifically address barriers to learning
				and academic achievement; and
								(3)the greatest
				potential for program sustainability following the completion of the grant’s
				duration.
								(c)Matching
				requirementTo be eligible to receive a grant under this section,
				a State educational agency shall provide non-Federal matching funds equal to
				not less than 50 percent of the amount of the grant.
							(d)DurationGrants
				under this section shall be awarded for a period of not more than 5
				years.
							(e)Administrative
				costsA State educational
				agency that receives a grant under this part may reserve not more than 15
				percent of the grant funds for administrative expenses.
							(f)Supplement; not
				supplantFunds made available under this part shall be used to
				supplement, and not supplant, any other Federal, State, or local funds that
				would otherwise be available to carry out the activities assisted under this
				part.
							1903.State
				applications
							(a)In
				generalEach State educational agency seeking a grant under this
				part shall submit an application to the Secretary at such time, in such manner,
				and accompanied by such information as the Secretary may require.
							(b)ContentsEach application for a grant under this
				section shall also describe—
								(1)the needs of the State in meeting the
				purposes of this part;
								(2)if a State intends to hire a specialized
				instructional support services coordinator, the qualifications of the
				specialized instructional support services coordinators demonstrating that
				personnel are knowledgeable and experienced in school systems, operations, and
				the specific role and function of specialized instructional support
				services;
								(3)the specific
				leadership activities to be performed by the coordinators in order to address
				such purposes;
								(4)the school
				population to be targeted for services by the specialized instructional support
				services;
								(5)the specific
				student outcomes expected as a result of delivering these services;
								(6)the adequacy of
				staffing as compared to student needs for specialized instructional support
				personnel, especially personnel representing diverse cultural
				populations;
								(7)the proposed
				strategies for recruiting and retaining specialized instructional support
				personnel, including professional development, mentoring, and hiring
				incentives;
								(8)the methods to be
				used to evaluate the outcomes and effectiveness of the program; and
								(9)how the State and
				local educational agencies will involve community groups, social service
				agencies, and other public and private entities in coordinated, collaborative
				efforts to reduce barriers to learning.
								1904.Evaluation and
				reporting
							(a)In
				generalThe Secretary shall
				evaluate the programs assisted under this part.
							(b)ReportingNot later than 3 years after grants are
				awarded under this part to the State educational agencies, the Secretary shall
				make publicly available a report—
								(1)detailing the results of the Secretary’s
				evaluation of each program assisted pursuant to a grant under this part;
								(2)demonstrating how
				each State educational agency receiving a grant under this part reduced
				barriers to learning for students; and
								(3)demonstrating how
				each State educational agency receiving a grant under this part improved the
				coordination and collaboration of specialized instructional support services at
				the local and individual school level and with community groups, social
				services agencies, or other public or private service agencies working to
				reduce barriers to learning.
								1905.AuthorizationsThere are authorized to carry out this part
				such sums as may be necessary for fiscal year 2014 and each of the 5 succeeding
				fiscal
				years.
						.
			(b)References to
			 public services and personnel
				(1)The Elementary and Secondary Education Act
			 of 1965 is amended—
					(A)by striking
			 pupil services each place it appears in sections
			 1114(b)(1)(B)(iii)(I)(aa), 1416(4), and 4152(2) and inserting
			 specialized instructional support services, and
					(B)by striking
			 pupil services personnel each place it appears and inserting
			 specialized instructional support personnel.
					(2)Paragraph (36) of
			 section 9101 of such Act (20 U.S.C. 7801) is amended to read as follows:
					
						(36)Specialized
				instructional support personnel; specialized instructional support
				services
							(A)Specialized
				instructional support personnelThe term specialized instructional
				support personnel means school counselors, school social workers, school
				psychologists, school nurses, and other qualified professional personnel
				involved in providing assessment, diagnosis, counseling, educational,
				therapeutic, and other necessary services (including related services as that
				term is defined in section 602 of the Individuals with Disabilities Education
				Act) as part of a comprehensive program to meet student needs.
							(B)Specialized
				instructional support servicesThe term specialized instructional
				support services means the services provided by specialized
				instructional support
				personnel.
							.
				(c)Clerical
			 amendments
				(1)Sections 1901 through 1908 of part J of
			 title I of the Elementary and Secondary Education Act of 1965 (as redesignated
			 by subsection (a)) are redesignated as sections 1921 through 1928,
			 respectively.
				(2)The table of
			 contents for the Elementary and Secondary Education Act of 1965 is amended by
			 striking the items relating to part I of title I and inserting the following
			 new items:
					
						
							Part I—Reduced Barriers to Learning
							Sec. 1901. Purposes.
							Sec. 1902. Grants to State educational agencies.
							Sec. 1903. State applications.
							Sec. 1904. Evaluation and reporting.
							Sec. 1905. Authorizations.
							Part J—General Provisions
							Sec. 1921. Federal regulations.
							Sec. 1922. Agreements and records.
							Sec. 1923. State administration.
							Sec. 1924. Local educational agency spending
				audits.
							Sec. 1925. Prohibition against Federal mandates, direction, or
				control.
							Sec. 1926. Rule of construction on
				equalized spending.
							Sec. 1927. State report on dropout
				data.
							Sec. 1928. Regulations for sections 1111
				and
				1116.
						
						.
				(3)Section 1922 of
			 such Act, as redesignated by paragraph (1), is amended by striking
			 1901 and inserting 1921.
				(4)Paragraph (11) of
			 section 1111(c) of such Act is amended by striking 1903(b) and
			 inserting 1923(b).
				
